Exhibit 10.1 LOAN AGREEMENT FOR BUSINESS DEVELOPMENT between DUBLI, INC. 6ndrews Avenue Suite 200 Ft. Lauderdale, FL 33309 - hereinafter referred to as "the Borrower" - and Sleiman Chamoun Villa Chamoun Nazlet El Bwar Fatka Lebanon - hereinafter referred to as "the Lender" – 1.Date of Agreement: May 06, 2014 2.Amount and purpose of the loan: US$ 500,000. The amount shall be wired to: Account Name: DubLi Inc. Bank: WELLS FARGO BANK Address: 980 North Federal Highway Boca Raton, FL 33432 Bank ABA: Swift: WFBIUS6S Account No.: The funds are supposed to be used to further develop and strengthen Borrowers business. 3.Repayment - Borrower will repay the full amount of this note on January 1, 2015. 4.The interest will be 10 % p.a. The Borrower will pay the accumulated interest together with the loan amount on January 1, 2015. 5.Early amortization – The Borrower may repay the whole outstanding amount at any time without additional costs. 6.Late Charge: A penalty of US$ 1,000 per day will be charged if the loan amount plus interests is not paid in full on its due date. The late charge will continue to incur until the full loan amount plus interests is paid in full. Borrower: DUBLI, INC. By: Michael Hansen, CEO Lender: By: Sleiman Chamoun
